United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1324
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Earl Smith,                              *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: September 18, 2008
                                 Filed: September 23, 2008
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Earl Smith appeals the district court’s1 order denying his motion for a reduction
of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the
United States Sentencing Guidelines, which reduced the base offense levels in
U.S.S.G. § 2D1.1(c) for cocaine-base offenses.

      Smith pleaded guilty to possessing with intent to distribute more than 50 grams
of a mixture containing cocaine base, which subjected him to a mandatory minimum

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
sentence of 120 months in prison. See 21 U.S.C. § 841(b)(1)(A); U.S.S.G.
§ 5G1.1(c)(2). Accordingly, Smith is not entitled to a reduction under the retroactive
amendment. See United States v. Jones, 523 F.3d 881, 882 (8th Cir. 2008) (per
curiam). The district court’s judgment is affirmed. See 8th Cir. R. 47A(a).
                       ______________________________




                                         -2-